       Case 6:19-bk-19089-WJ Doc 19 Filed 01/29/20                   Entered 01/29/20 21:45:10        Desc
                           Imaged Certificate of Notice              Page 1 of 5
                                      United States Bankruptcy Court
                                     Central District of California
In re:                                                                                  Case No. 19-19089-WJ
Robin D Breanda                                                                         Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0973-6           User: admin                  Page 1 of 2                   Date Rcvd: Jan 27, 2020
                               Form ID: 318a                Total Noticed: 61


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 29, 2020.
cr             +HSBC Bank USA,    Robertson, Anschutz & Schneid, P.L.,     6409 Congress Ave., Suite 100,
                 Boca Raton, FL 33487-2853
39927378       +Arshad Abid MD,    Heart lnstitute Medical Center,     81709 Dr Carreon Blvd Ste A1,
                 Indio CA 92201-5509
39927382       +Big Picture Loans LLC,    P O Box 704,    Watersmeet, MI 49969-0704
39927383       +CA Emer Phys Med Grp,    P O Box 582663,     Modesto, CA 95358-0070
39927386        CMRE Financial Services Inc,     3075 E Imperial Highway #200,    Brea, CA 92821-6753
39927384      #+Calif Check Cashing Stores LLC,     dba Cash Central,    6785 Bobcat Way Suite 200,
                 Dublin, OH 43016-1443
39927389       +Desert Alarm lnc,    73168 Highway 111 Suite 204,     Palm Desert, CA 92260-3932
39927390        Direct Loan SVC System,    P O Box 5609,     Greenville, TX 75403-5609
39927392       +Fast Auto Loans Inc,    dba Fast Auto & Payday Loans,     72990 Highway 111,
                 Palm Desert, CA 92260-3314
39927393       +Fidelity National Title Insurance Company,      P O Box 241718,   Omaha, NE 68124-5718
39927395       +First American Title Insurance Co,     2 First American Way,    Santa Ana, CA 92707-5913
39927397        First National Credit Card,     P O Box 5097,    Sioux Falls, SD 57117-5097
39927401       +GSFNT Recovery Fund LLC,    1347 N Greenfield Rd #103,     Mesa, AZ 85205-4072
39927402       +Genesis FS Card Services,     P O Box 23039,    Columbus, GA 31902-3039
39927404       +KMD Partners LLC,    dba CreditNinja,    222 S Riverside Plaza Ste 2200,     Chicago, IL 60606-6101
39927405       +Kwikcash Inc,    9150 Irvine Center Drive,     Irvine, CA 92618-4659
39927406       +Lendup,   1750 Broadway Suite 300,     Oakland, CA 94612-2106
39927407       +LoanMart,   P O Box 8075,     Van Nuys, CA 91409-8075
39927410       +MD Collections,    P O Box 73848,    San Clemente, CA 92673-0129
39927413       +MobiLoans LLC,    P O Box 1409,    Marksville, LA 71351-1409
39927414       +MoneyKey - CA lnc,    3422 OId Capitol Trail Ste 2053,     Wilmington, DE 19808-6124
39927416       +PHH Mortgage Services,    P O Box 5452,    Mt Laurel, NJ 08054-5452
39927417        Pine Tree Lending LLC,    dba Clarity Finance,     8 Kennebasis Road,    lndian Township, ME 04668
39927420       #Renaissance Radiology Medical Grp,     8599 Haven Avenue Suite 300,
                 Rancho Cucamonga, CA 91730-4849
39927421       +Riverside County Reg Med Ctr,     26520 Cactus Avenue,    Moreno Valley, CA 92555-3911
39927422        Riverside County Treasurer,     P O Box 12005,    Riverside, CA 92502-2205
39927423       +Spotloan c/o Bluechip Financial,     P O Box 720,    Belcourt, ND 58316-0720
39927424        Steven Roberts MD,    Star Orthopaedics lnc,     P O Box 6449,   La Quinta, CA 92248-6449
39927425        Superior Court of California,     County of Riverside,    505 S Buena Vista Room 201,
                 Corona, CA 92882-1997
39927426       +Surge Cardholder Services,     P O Box 3220,    Buffalo, NY 14240-3220
39927428        Total Visa,    P O Box 91510,    Sioux Falls, SD 57109-1510
39927429        Trident Asset Management,     10375 OId Alabama Road Suite 303,     Alpharetta, GA 30022
39927430        US Department of Education,     PO Box 790321,    St Louis, MO 63179-0321
39927432       +Verve Cardholder Services,     P O Box 3220,    Buffalo, NY 14240-3220

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
db             +E-mail/PDF: rbreanda@aol.com Jan 28 2020 04:34:00       Robin D Breanda,    77320 Florida Avenue,
                 Palm Desert, CA 92211-7744
tr             +EDI: QRWHITMORE.COM Jan 28 2020 09:13:00      Robert Whitmore (TR),    3600 Lime St Ste 616,
                 Riverside, CA 92501-0933
smg             EDI: EDD.COM Jan 28 2020 09:13:00      Employment Development Dept.,     Bankruptcy Group MIC 92E,
                 P.O. Box 826880,   Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Jan 28 2020 09:13:00      Franchise Tax Board,    Bankruptcy Section MS: A-340,
                 P.O. Box 2952,   Sacramento, CA 95812-2952
39927381        EDI: CINGMIDLAND.COM Jan 28 2020 09:13:00      AT&T Mobility,    P O Box 60017,
                 Los Angeles, Ca 90060-0017
39927379       +E-mail/Text: bnc@advanceamerica.net Jan 28 2020 04:35:56       Advance America,
                 Cash Advance Centers of Calif LLC,    750 Shipyard Drive Suite 300,     Wilmington, DE 19801-5159
39927380        EDI: AFNIRECOVERY.COM Jan 28 2020 09:13:00      Afni lnc,    P O Box 3517,
                 Bloomington, IL 61702-3517
39927385        EDI: CAPITALONE.COM Jan 28 2020 09:13:00      Capital One,    P O Box 30285,
                 Salt Lake City, UT 84130-0285
39927387       +E-mail/Text: sara@cvcollection.com Jan 28 2020 04:36:10       Coachella Valley Collection,
                 75108 Gerald Ford Dr #1,    Palm Desert, CA 92211-6802
39927388        E-mail/PDF: creditonebknotifications@resurgent.com Jan 28 2020 04:40:20        Credit One Bank,
                 P O Box 98873,   Las Vegas, NV 89193-8873
39927391       +E-mail/Text: bknotice@ercbpo.com Jan 28 2020 04:35:57       ERC,   8014 Bayberry Road,
                 Jacksonville, FL 32256-7412
39927394        EDI: TCISOLUTIONS.COM Jan 28 2020 09:13:00      First Access,    P O Box 89028,
                 Sioux Falls, SD 57109-9028
39927396       +E-mail/Text: bankruptcy@fncbinc.com Jan 28 2020 04:34:17       First National Collection Bureau,
                 610 Waltham Way,   Mccarran, NV 89437-6695
39927398        EDI: AMINFOFP.COM Jan 28 2020 09:13:00      First Premier Bank,    P O Box 5524,
                 Sioux Falls, SD 57117-5524
39927399       +EDI: AMINFOFP.COM Jan 28 2020 09:13:00      First Premier Bank,    3820 N Louie Avenue,
                 Sioux Falls, SD 57107-0145
39927400       +EDI: AMINFOFP.COM Jan 28 2020 09:13:00      First Premier Bankcard,    601 S Minnesota Avenue,
                 Sioux Falls, SD 57104-4824
         Case 6:19-bk-19089-WJ Doc 19 Filed 01/29/20                                Entered 01/29/20 21:45:10                Desc
                             Imaged Certificate of Notice                           Page 2 of 5


District/off: 0973-6                  User: admin                        Page 2 of 2                          Date Rcvd: Jan 27, 2020
                                      Form ID: 318a                      Total Noticed: 61


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
39927403       +E-mail/Text: accountservices@greenlineloans.com Jan 28 2020 04:36:29        Greenline Loans,
                 P O Box 507,   Ft Belknap Agency,    Hays, MT 59527-0507
39927408       +E-mail/Text: bankruptcy@loanme.com Jan 28 2020 04:36:47       LoanMe lnc,
                 1900 S State College Blvd Ste 300,    Anaheim, CA 92806-6152
39927412        E-mail/Text: ml-ebn@missionlane.com Jan 28 2020 04:34:29       Mission Lane,     P O Box 105286,
                 Atlanta, GA 30348-5286
39927409       +E-mail/Text: bknotices@mbandw.com Jan 28 2020 04:36:24       Mccarthy Burgess & Wolff,
                 26000 Cannon Road,    Cleveland, OH 44146-1807
39927411       +E-mail/PDF: MerrickBKNotifications@Resurgent.com Jan 28 2020 04:40:43        Merrick Bank,
                 P O Box 9201,   Old Bethpage, NY 11804-9001
39927415       +E-mail/Text: bankruptcy@ldf-holdings.com Jan 28 2020 04:36:52        Niswi LLC,
                 dba Amplify Funding,    P O Box 542,    Lac du Flambeau, Wl 54538-0542
39927418        E-mail/Text: bankruptcy@pb.com Jan 28 2020 04:36:44       Pitney Bowes Postage,     P O Box 856042,
                 Louisville, KY 40285-6042
39927419       +E-mail/Text: bankruptcypgl@plaingreenloans.com Jan 28 2020 04:36:30        Plain Green LLC,
                 93 Mack Road Suite 600,    P O Box 270,    Box Elder, MT 59521-0270
39927427        E-mail/Text: DL-CSGBankruptcy@charter.com Jan 28 2020 04:36:30        Time Warner Cable,
                 3430 E Miraloma Avenue,    Anaheim, CA 92806-2101
39927431        EDI: VERIZONCOMB.COM Jan 28 2020 09:13:00       Verizon Communications,    P O Box 920041,
                 Dallas, TX 75392-0041
39927433        EDI: RMSC.COM Jan 28 2020 09:13:00       Walmart Synchrony Bank,   P O Box 965023,
                 Orlando, FL 32896-5023
                                                                                                TOTAL: 27

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 29, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 27, 2020 at the address(es) listed below:
              Robert Whitmore (TR)    rswtrustee@yahoo.com, rwhitmore@ecf.axosfs.com
              Sean C Ferry   on behalf of Creditor   HSBC Bank USA sferry@rasflaw.com,
               sferry@ecf.courtdrive.com
              United States Trustee (RS)   ustpregion16.rs.ecf@usdoj.gov
                                                                                            TOTAL: 3
     Case 6:19-bk-19089-WJ Doc 19 Filed 01/29/20                                          Entered 01/29/20 21:45:10             Desc
                         Imaged Certificate of Notice                                     Page 3 of 5
Information to identify the case:
Debtor 1              Robin D Breanda                                                      Social Security number or ITIN   xxx−xx−5405
                      First Name   Middle Name   Last Name                                 EIN   26−3406671
Debtor 2                                                                                   Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                           EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Central District of California

Case number: 6:19−bk−19089−WJ



Order of Discharge − Chapter 7                                                                                                      12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Robin D Breanda
           dba Breanda Business Ventures Inc, dba Clear
           Credit, dba Mama Deezys So, dba The Lite
           Touch
            [include all names used by each debtor, including trade names, within
           the 8 years prior to the filing of the petition]

           Debtor 1 Discharge Date: 1/27/20



           Dated: 1/27/20
                                                                                    By the court: Wayne E. Johnson
                                                                                                  United States Bankruptcy Judge




Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                                      This order does not prevent debtors from paying
and it does not determine how much money, if                                        any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                                debts according to the reaffirmation agreement.
                                                                                    11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                           Most debts are discharged
attempt to collect a discharged debt from the                                       Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                          all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                                     personal liability for debts owed before the
or otherwise try to collect from the debtors                                        debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                                    Also, if this case began under a different chapter
in any attempt to collect the debt personally.                                      of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                                    to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                                         are discharged.

However, a creditor with a lien may enforce a                                       In a case involving community property: Special
claim against the debtors' property subject to that                                 rules protect certain community property owned
lien unless the lien was avoided or eliminated.                                     by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                                       not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.
    Case 6:19-bk-19089-WJ Doc 19 Filed 01/29/20            Entered 01/29/20 21:45:10           Desc
                        Imaged Certificate of Notice       Page 4 of 5
                                                                                                  17/AUT
                                                                    For more information, see page 2 >
Official Form 318−CACBdodb/CACodsc   Order of Chapter 7 Discharge                     page 1
   Case 6:19-bk-19089-WJ Doc 19 Filed 01/29/20                      Entered 01/29/20 21:45:10          Desc
                       Imaged Certificate of Notice                 Page 5 of 5




Some debts are not discharged                                Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:               agreement are not discharged.

     ♦ debts that are domestic support                       In addition, this discharge does not stop
       obligations;                                          creditors from collecting from anyone else who is
                                                             also liable on the debt, such as an insurance
                                                             company or a person who cosigned or
     ♦ debts for most student loans;                         guaranteed a loan.


     ♦ debts for most taxes;
                                                              This information is only a general summary
     ♦ debts that the bankruptcy court has                    of the bankruptcy discharge; some
       decided or will decide are not discharged              exceptions exist. Because the law is
       in this bankruptcy case;                               complicated, you should consult an
                                                              attorney to determine the exact effect of the
                                                              discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318−CACBdodb/CACodsc            Order of Chapter 7 Discharge                    page 2
